This opinion will be unpublished and
                           may not be cited except as provided by
                           Minn. Stat. § 480A.08, subd. 3 (2014).

                                STATE OF MINNESOTA
                                IN COURT OF APPEALS
                                      A15-0119

                                     State of Minnesota,
                                         Respondent,

                                             vs.

                                          Yia Her,
                                         Appellant.

                                  Filed January 19, 2016
                                         Affirmed
                                      Peterson, Judge

                               Hennepin County District Court
                                 File No. 27-CR-13-29629

Lori Swanson, Attorney General, St. Paul, Minnesota; and

Michael O. Freeman, Hennepin County Attorney, Jean Burdorf, Assistant County
Attorney, Minneapolis, Minnesota (for respondent)

Cathryn Middlebrook, Chief Appellate Public Defender, Stephen L. Smith, Assistant
Public Defender, St. Paul, Minnesota (for appellant)

         Considered and decided by Peterson, Presiding Judge; Halbrooks, Judge; and Reyes,

Judge.

                          UNPUBLISHED OPINION

PETERSON, Judge

         In this appeal following convictions of fleeing a police officer in a motor vehicle

causing death and fleeing a police officer in a motor vehicle causing great bodily harm,
appellant argues that the district court abused its discretion when it imposed a 198-month

sentence on the first count, which appellant contends was an 18-month upward durational

departure but was actually within the presumptive-sentence range. We affirm.

                                            FACTS

         Appellant Yia Her was charged with one count each of fleeing a police officer in a

motor vehicle causing death in violation of Minn. Stat. § 609.487, subd. 4(a) (2012), and

fleeing a police officer in a motor vehicle causing great bodily harm in violation of Minn.

Stat. § 609.487, subd. 4(b) (2012). Her pleaded guilty to both offenses. The district court

sentenced Her to consecutive terms of 198 months in prison for count one and 21 months

in prison for count two. This appeal followed.

                                       DECISION

         This court reviews sentences imposed by the district court for an abuse of discretion.

State v. Delk, 781 N.W.2d 426, 428 (Minn. App. 2010), review denied (Minn. July 20,

2010).

                       Under the sentencing guidelines, sentences are
                determined by use of a grid system. Minn. Sent. Guidelines
                IV. The vertical axis on the grid tracks the severity of the
                offense, while the horizontal axis tracks the offender’s criminal
                history. To determine the proper sentence to be imposed in any
                given case, a sentencing court locates the cell on the grid that
                corresponds to the offense level and the offender’s criminal
                history. Not counting the cells applicable to relatively minor
                offenses, each cell on the grid contains three different numbers.
                The lowest number is the minimum guidelines sentence for that
                particular cell, the highest number is the maximum guidelines
                sentence, and the middle number is what might be referred to
                as the “presumptive fixed sentence.” . . . All three numbers
                in any given cell constitute an acceptable sentence based solely
                on the offense at issue and the offender’s criminal history


                                               2
              score-the lowest is not a downward departure, nor is the highest
              an upward departure. Minn. Sent. Guidelines IV.

State v. Jackson, 749 N.W.2d 353, 359 n.2 (Minn. 2008).

       “The sentence ranges provided in the Grids are presumed to be appropriate for the

crimes to which they apply.” Minn. Sent. Guidelines 2.D.1 (2012). Absent “identifiable,

substantial, and compelling circumstances to support a sentence outside the appropriate

range on the applicable Grid,” the district court must impose the presumptive guidelines

sentence. Id. But, “any sentence within the presumptive range for the convicted offense

constitutes a presumptive sentence.” Delk, 781 N.W.2d at 428.

       Her had a criminal-history score of two, and fleeing a police officer causing death

is a severity-level-ten offense. Minn. Sent. Guidelines 5.A (2012). The presumptive

guidelines range for a person with a criminal-history score of two who commits a severity-

level-ten offense is 153 to 216 months, and the “presumptive fixed sentence” within that

range is 180 months. Minn. Sent. Guidelines 4.A (2012). Her analyzes this case as an

upward durational sentencing departure and argues that he is entitled to reversal of his

sentence because “the [district] court cites nothing that makes Her’s conduct atypical from

those charged with similar offenses.”      But Her’s 198-month sentence is within the

guidelines range, and his sentence is not an upward departure.

       A district court is not required to explain its reasons for imposing a presumptive

sentence, and we may not interfere with the district court’s exercise of discretion so long

as “the record shows the sentencing court carefully evaluated all the testimony and

information presented before making a determination.” State v. Van Ruler, 378 N.W.2d



                                             3
77, 80-81 (Minn. App. 1985). “[I]t would be a rare case which would warrant reversal of

the refusal to depart.” State v. Kindem, 313 N.W.2d 6, 7 (Minn. 1981). The record shows

that the sentencing court carefully evaluated all the testimony and information presented

before making its sentencing decision.

      Affirmed.




                                           4